Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/21/2022.  Presently claims 1, 4, 7, 10, 13 and 16-17 are pending. Claims 2-3, 5-6, 8-9, 11-12 and 14-15 have been canceled. New claims 18-21 have been added.

Response to Arguments
Applicant's arguments filed 04/21/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.
Applicant argued that claims 1 and 7 are allowable over the cited prior arts.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The specification discloses that the hard layer is a nitride layer formed by subjecting the base material of the die to nitriding. (Specification, para. [0049]-[0050]). The hard layer is not the same as a hard coating layer formed on the die. If the hard layer of the die has a hard coating, the hard coating is a film formed by physical vapor deposition (PVD). (Specification, para. [0052]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, this argument is not persuasive.

Applicant argued that none of the cited prior disclose the new claims 18-21.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The specification discloses that the hard layer is a nitride layer formed by subjecting the base material of the die to nitriding. (Specification, para. [0049]-[0050]). The hard layer is not the same as a hard coating layer formed on the die. If the hard layer of the die has a hard coating, the hard coating is a film formed by physical vapor deposition (PVD). (Specification, para. [0052]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the claims are rejected as filed; So:

Regarding claim 18, Kenji discloses wherein the hard layer comprises (fig.1: (12)) a nitride layer as an outermost layer, and the nitride layer is a nitrided layer of a base material of the die (paragraphs 0026 and 0063).  

Regarding claim 19, Kenji discloses wherein the hard layer comprises (fig.1: (12)) a nitride layer as an outermost layer, and the nitride layer is a nitrided layer of a base material of the die (paragraphs 0026 and 0063).  

Regarding claim 20, Kenji discloses wherein the second hard layer ((fig.1: the lower element (12) of the lower punch (1B)) comprises a second nitride layer as an outermost layer, and the second nitride layer is a nitrided layer of a base material of the punch (paragraphs 0026 and 0063).

Regarding claim 21, Kenji discloses wherein the second hard layer ((fig.1: the lower element (12) of the lower punch (1B)) comprises a second nitride layer as an outermost layer, and the second nitride layer is a nitrided layer of a base material of the punch (paragraphs 0026 and 0063).
Accordingly, this argument is not persuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7, 10, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (US20170165737A1) in view of Kobe (US20170036259A1).
Regarding claim 1, Kenji disclose a method of producing a hot press-formed product, the method comprising: 
placing a hot-dip galvannealed steel sheet (fig.1: (10)) (paragraph 0086), comprising a hot-dip galvannealed layer, on a die (figs.1-2: (1))  so as to block a die hole of the die (fig.1: (7)) (paragraph 0091), and 
hot press-forming the hot-dip galvannealed steel sheet using the die (paragraph 0046), 
wherein the die comprises a hard layer (fig.1: (12)), and a hardness Hv_Die of from HV 1,000 to 1,800 (Page 7, Table 1, Num. 21), over an entirety of a region of a steel sheet contact surface (fig.1: (4)) that is adjacent to a die shoulder portion (fig.1: (6)) (paragraph  0048), 
the steel sheet contact surface (fig.1: (4)) being located outside of the die hole (fig.1: (7)) and being configured to contact the hot-dip galvannealed steel sheet that is to be subjected to the hot press forming (paragraphs 0045-0047 and 0086).

Kenji does not disclose wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2;
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Kenji to have the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 4, Kenji disclose wherein the hot-dip galvannealed steel sheet (fig.1: (10)) comprises a zinc compound layer or a metallic zinc layer as an outermost layer on the hot-dip galvannealed layer (fig.1: (10A)) (Paragraphs 0044).

Regarding Claim 7, Kenji disclose a die (fig.1: (1)), comprising: 
a hard layer (fig.1: (12)) having a hardness Hv_Die of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a die shoulder  adjacent surface (fig.1: (4)) that is adjacent to a die shoulder portion (fig.1: (6)) (paragraphs 0048), 
the die shoulder adjacent surface (fig.1: (4)) being located outside of the die hole (fig.1: (7)) and adjacent to the die shoulder portion (fig.1: (6)).

Kenji does not disclose the hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the die comprises the hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 10, Kenji disclose discloses a die set, comprising the die (fig.1: (1)) according to claim 7, and a punch (fig.1: (1B)), 
wherein the punch (fig.1: (1B)) comprises a second hard layer (fig.1: the lower element (12) of lower punch (1B)), and 
a hardness HvDie of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces the region of the die (fig.1: (1)) provided with the hard layer (fig.1:12)), the facing surface (fig.1: (5)) facing the die shoulder adjacent surface (figs.1-2: (4)) of the die (fig.1:1).

Kenji does not disclose the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion,
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 13, Kenji disclose a die set, comprising the die (fig.1: (1)) according to claim 7, and a steel blank holder (fig.5: (1B)), 
wherein the steel blank holder (fig.1: (1B)) comprises a second hard layer ((fig.1: the lower element (12) of the lower punch (fig.1: (1B)), of from -5.0 to 1.2 (See Table 1, Table 3 of Kobe), and a hardness Hv_Die of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces the region of the die (fig.1: (1)) provided with the hard layer (fig.1: (12)), the facing surface (fig.1: (5)) facing the die shoulder adjacent surface (fig.1:(4)) of the die (fig.1: (1)).

Kenji does not disclose the steel blank holder comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the steel blank holder comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 16, Kobe teaches wherein the skewness (Rsk) of the hard layer is from 0.03 to 1.2 (page 5 table 2).  
Therefore, the modification of Kenji in view of Kobe teaches wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of the die hole toward an inside of the die hole, is from 0.03 to 1.2.

Regarding claim 17, Kobe teaches wherein the skewness (Rsk) of the hard layer is from 0.03 to 1.2 (page 5 table 2).  
Therefore, the modification of Kenji in view of Kobe teaches wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of a die hole toward an inside of the die hole, is from 0.03 to 12.

Regarding claim 18, Kenji discloses wherein the hard layer comprises (fig.1: (12)) a nitride layer as an outermost layer, and the nitride layer is a nitrided layer of a base material of the die (paragraphs 0026 and 0063).  

Regarding claim 19, Kenji discloses wherein the hard layer comprises (fig.1: (12)) a nitride layer as an outermost layer, and the nitride layer is a nitrided layer of a base material of the die (paragraphs 0026 and 0063).  

Regarding claim 20, Kenji discloses wherein the second hard layer ((fig.1: the lower element (12) of the lower punch (1B)) comprises a second nitride layer as an outermost layer, and the second nitride layer is a nitrided layer of a base material of the punch (paragraphs 0026 and 0063).

Regarding claim 21, Kenji discloses wherein the second hard layer ((fig.1: the lower element (12) of the lower punch (1B)) comprises a second nitride layer as an outermost layer, and the second nitride layer is a nitrided layer of a base material of the punch (paragraphs 0026 and 0063).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753